EVERCORE WEALTH MANAGEMENT MACRO OPPORTUNITY FUND (the “Fund”) a series of The Wall Street EWM Funds Trust (the “Trust”) Supplement dated January 17, 2013 to the Statement of Additional Information (“SAI”) dated April 30, 2012 Effective December 17, 2012, Harlan K. Ullman, Ph.D. and Amb. Kurt D. Volker have each resigned from their positions as Independent Trustees of the Trust.At a special meeting of the shareholders of the Fund held on December 17, 2012, the shareholders voted to elect Ms. Susan Suvall and Ms. Laird I. Grant each as an Independent Trustee of the Trust, and to re-elect Robert P. Morse as an Interested Trustee of the Trust. Also effective December 17, 2012, the Board of Trustees has appointed the following officers of the Trust: Ms. Ruth Calaman as Executive Vice President, Secretary and Chief Compliance Officer of the Trust, and Mr. John Rendinaro as Executive Vice President, Chief Operations Officer and Treasurer of the Trust. The following disclosures in the section of the Fund’s SAI entitled “Management of the Fund” beginning on page B-17 are hereby revised to reflect the election of Ms. Susan Suvall and Ms. Laird I. Grant as Independent Trustees, the re-election of Mr. Robert P. Morse as an Interested Trustee, and to reflect the appointment of officers of the Trust. Management Information.As a Delaware statutory trust, the business and affairs of the Trust are managed by its Officers under the direction of the Board.The name, age (as of December 17, 2012), address, principal occupations during the past five years, and other information with respect to each of the Trustees and Officers of the Trust are as follows: Name, Address and Age Position(s) Held with the Trust Term of Office and Length of Time Served with the Trust Principal Occupation(s) During Past Five Years # of Portfolios in Fund Complex (1) Overseen by Trustee or Officer Other Directorships Held by Trustee or Officer During Past Five Years Independent Trustees Susan Suvall 55 East 52nd Street, 23rd Floor New York, NY10055 Age: 53 Trustee Since Retired; Group Managing Director – U.S. Equities, Trust Company of the West, 1985-2011. 2 None Laird I. Grant 55 East 52nd Street, 23rd Floor New York, NY10055 Age: 67 Trustee Since Retired; Managing Director and Senior Portfolio Manager, U.S. Trust Company of Florida, 2001-2008. 2 Barnard College 1997-2007; Planned Parenthood of Collier County 2001-2008; Common Cents, New York City 2008-2009 Name, Address and Age Position(s) Held with the Trust Term of Office and Length of Time Served with the Trust Principal Occupation(s) During Past Five Years # of Portfolios in Fund Complex (1) Overseen by Trustee or Officer Other Directorships Held by Trustee or Officer During Past Five Years Interested Trustees & Officers Robert P. Morse (2) 55 East 52nd Street, 23rd Floor New York, NY10055 Age: 67 Chairman, President and Trustee Since Partner and Senior Portfolio Manager, Evercore Wealth Management, LLC since 2010; President and a Director, Morse Williams & Co., Inc., 1981 - 2010; President and sole Director, Wall Street Management Corporation 1984 -2010; President, Morse Williams Holding Co., Inc., 1986 - 2010. 2 English Speaking Union of the U.S.; Society of Mayflower Descendants; Whitehead Institute of Biomedical Research; Youngs Memorial Cemetery/ Theodore Roosevelt Memorial; Sterling Gorge, Vermont, Preservation Trust; Morse Williams Holding Co., Inc. Ruth P. Calaman 55 East 52nd Street, 23rd Floor New York, NY10055 Age: 45 Executive Vice President, Secretary and Chief Compliance Officer Co-Chief Compliance Officer Since Feb. – Dec. 2012 Chief Compliance Officer, Evercore Wealth Management LLC and Evercore Trust Company, N.A. since 2011; Vice President and Compliance Officer, The Goldman Sachs Trust Company, N.A., The Goldman Sachs Trust Company of Delaware and Goldman, Sachs & Co. 2005 - 2011. 2 None John J. Rendinaro 55 East 52nd Street, 23rd Floor New York, NY10055 Age: 51 Executive Vice President, Chief Operations Officer and Treasurer Since Partner, Head of Trading and Operations, Evercore Wealth Management LLC since 2008; Managing Director, U.S. Trust 1983 - 2008. 2 None 2 Name, Address and Age Position(s) Held with the Trust Term of Office and Length of Time Served with the Trust Principal Occupation(s) During Past Five Years # of Portfolios in Fund Complex (1) Overseen by Trustee or Officer Other Directorships Held by Trustee or Officer During Past Five Years Michael R. Linburn 55 East 52nd Street, 23rd Floor New York, NY10055 Age: 79 Executive Vice President Secretary Chief Compliance Officer Co-Chief Compliance Officer Since 2011 – 2012 2011 – 2012 Feb. – Dec. 2012 Managing Director and Independent Consultant to Evercore Wealth Management, LLC since 2010; Managing Director and Principal, Morse, Williams & Co., Inc., 2003 - 2010; Chief Compliance Officer, Morse Williams & Co., Inc. 2005 - 2010; Director of Marketing, Morse, Williams & Co., Inc., 1992 - 2010. 2 The Stanley R. and Elisabeth G. Jacobs Foundation; eLot, Inc.; Health Advocates for Older People, Inc. Jian H. Wang 55 East 52nd Street, 23rd Floor New York, NY10055 Age: 50 Executive Vice President Treasurer Since 2011-2012 Vice President, Evercore Wealth Management, LLC since 2010; Managing Director and Principal, Morse, Williams & Co., Inc., 2005 to 2010; Senior Trader, Morse, Williams & Co., Inc., 1998 - 2010. 2 None Evercore Wealth Management, LLC currently manages two portfolios, or funds, within two investment companies that comprise the “Fund Complex”.The Wall Street Fund and the Trust are each registered as an open-end management investment company.The Directors/Trustees currently oversee the Funds within the Fund Complex. Denotes a Trustee who is an “interested person” as that term is defined in Section 2 (a)(19) of the Investment Company Act of 1940, as amended. Qualification of Trustees.Robert P. Morse has extensive experience in the investment management industry as a director, president and portfolio manager of The Wall Street Fund, Inc. since 1984, as well as his familiarity with the investment strategies utilized by the Adviser and with the Fund’s portfolio. Laird I. Grant became a Trustee in 2012.Ms. Grant has extensive experience in the investment management industry as a managing director, president, chief executive officer, executive vice president, chief investment officer and portfolio manager of a trust company.Ms. Grant has also served as a board member for various companies and not for profit organizations. Susan Suvall became a Trustee in 2012.Ms. Suvall has extensive experience in the financial services and investment management industries as group managing director of U.S. equities for a global investment firm as well as serving as an equity analyst and options trader at national financial services firms. 3 Board Interest in the Fund.As of September 30, 2012, the Trustees owned the following amounts in the Fund: Name of Trustee Dollar Range of Equity Securities in the Fund Aggregate Dollar Range of Equity Securities in all Registered Investment Companies Overseen by Trustee in Family of Investment Companies Susan Suvall None None Laird I. Grant Over $100,000 Over $100,000 Robert P. Morse* $1 - $10,000 Over $100,000 * Denotes Interested Trustees. Compensation.For their service, the Independent Trustees receive an annual fee of $12,500 each.In addition, the Fund’s Trustees are reimbursed for expenses incurred in connection with their attendance at Board Meetings held during the year.The table below details the amount of compensation the Trustees received from the Fund for the fiscal year ended December31, 2011.The aggregate compensation is provided by the Fund.The Fund makes no payments of salary to any Officer in such capacity. Name of Person, Position Aggregate Compensation from Fund Pension or Retirement Benefits Accrued As Part of Fund Expenses Annual Benefits Upon Retirement Total Compensation From Fund and Fund Complex* Paid to Trustees Susan Suvall None None None None Laird I. Grant None None None None Robert P. Morse None None * The “Fund Complex” includes the Fund and The Wall Street Fund, Inc. an open-end registered investment company. Please retain this supplement with your Statement of Additional Information for future reference. 4
